Per curiam.

The appellant returned certain land situate at Hilo at $14,686. It was assessed at $40,725 and the court below sustained the assessment. The appellant now contends that the value of the property does not exceed $24,435. There was evidence to sustain the conclusion of the tax appeal court that the assessment did not exceed the full cash value of the land, and the presumption is that the judgment appealed from was correct. Hawi M. & P. Co. v. Forrest, 21 Haw. 389. Counsel for the appellant has not convinced us that it was wrong. The fact that other properties in Hilo have been assessed too low, if the assessment in question was made in good faith, which is not denied, does not afford a reason foT reducing the assessment. Chilton v. Shaw, 13 Haw. 250. It is contended that the statute (R. L. 1915, Sec. 1236) which requires that real and personal *765property shall be assessed at its “full cash value” has not been lived up to by the assessors in the Hilo district, but that they have habitually assessed property at less than its full value. Whether that fact, if it be a fact, would justify this court in reducing the assessment we are not required to determine as the record in the case does not establish the fact. The decision of the tax appeal court is affirmed.
IT. S. Wise for the tax payer.
A. A. Wilder for the assessor.